ORDER
PER CURIAM:
Leslie Swinney brought suit against James Nicholson, Brook Robinson, and Gary Brown for breach of a residential lease. Following a bench trial the Circuit Court of Platte County entered judgment for Swinney for unpaid rent and property damage, and found Nicholson, Robinson, and Brown to be jointly and severally liable. Nicholson appeals, arguing that Swinney failed to prove the claim asserted in her petition, and that the evidence did not establish an enforceable contract, because it failed to demonstrate a meeting of the minds between Swinney, Nicholson, Robinson and Brown. We affirm. In addition, we grant Swinney’s motion for attorney’s fees on appeal, and remand to the circuit court for a determination of the amount of attorney’s fees to which Swin-ney is entitled. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).